Citation Nr: 1721089	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-48 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Heather S. Hodgson, Esq. 


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to August 1945 and was awarded the American Theatre Ribbon and ETO Ribbon.  He died in September 2008.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Board remanded the case for further evidentiary development.

Finally, the Board notes that in its prior remand decision, it observed that in the February 2009 Notice of Disagreement the Appellant's representative requested a new claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.S. § 1318.  Although the Board referred this claim, the AOJ did not address the new claim.  It is, again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDINGS OF FACT

1.  The Veteran died in September 2008.  His death certificate lists the immediate cause of death as cardiopulmonary arrest, due to or as a consequence of multi infarct dementia, due to or as a consequence of prostate cancer.  

2.  At the time of his death, the Veteran was in receipt of service connection for bilateral hearing loss, rated as 80 percent disabling, and epidermophytosis of the bilateral feet, rated as noncompensably disabling. 

3.  A service-connected disability, to include his service-connected bilateral hearing loss and epidermophytosis of the bilateral feet, did not cause or contribute substantially or materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for cause of the Veteran's death have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38  U.S.C.S. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Compliant VCAA notice was provided in October 2008.  The case was last readjudicated in November 2016.

The Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  In May 2016, VA sent a letter with an authorized release form, VA 21-4142, and requesting any additional medical records be identified.  The letter was returned and VA resent the letter in August 2016.  No response, including authorization forms, was received.  The Board finds that VA made at least two good faith attempts to obtain non-federal records.  See 38 C.F.R. § 3.159(c)(1); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him").  In October 2016, a VA opinion was also obtained to address whether the Veteran's service-connected disabilities caused or contributed to his death.  The examiner detailed the appellant's assertions, obtained an accurate history, and provided factual foundations and a reasoned basis for the conclusion that was reached.  The Board finds that the VA opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Updated VA treatment records were also obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claims, and no further assistance to develop evidence is required.


II. Cause of Death 

The appellant contends that service connection is warranted for the cause of the Veteran's death.  Specifically, she reports that the Veteran's death was the result of his service-connected bilateral hearing loss as it contributed to depression when he was not able to obtain properly working hearing aids, and consequently led to his death.  In support of her contention, the appellant submitted a December 2008 letter from the Veteran's private physician, who stated the Veteran's death was secondary to several medical problems, primarily dementia with chronic neurodegeneration, and in addition to this, he had underlying prostate cancer and a severe hearing impairment. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.          § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor or cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.S. §§ 1101, 1112, 1113, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.S. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.S. § 1310; see also 38 U.S.C.S. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  Service connection for the cause of a Veteran's death may also be demonstrated by showing that the Veteran's death was caused by a disability of service origin.

The Veteran died in September 2008.  The death certificate lists the cause of death as cardiopulmonary arrest, due to or as a consequence of multi infarct dementia, due to or as a consequence of prostate cancer.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, rated as 80 percent disabling, and epidermophytosis of the bilateral feet, rated as noncompensably disabling.

Addressing the evidence regarding a causal relationship between the Veteran's service-connected bilateral hearing loss and service-connected epidermophytosis of the bilateral feet and the cause of his death, the appellant submitted a December 2008 letter from the Veteran's private physician, who stated the Veteran's death was secondary to several medical problems, primarily dementia with chronic neurodegeneration, and that in addition to this, he had underlying prostate cancer and a severe hearing impairment.

Service treatment records show that the Veteran had discharge diagnoses of hearing loss, astigmatism, trichophytosis of the feet, and dental caries upon separation from service.  Here, however, the Veteran's service treatment records are unremarkable for any findings, complaints, reports, treatment, or diagnoses related to psychiatric conditions due to his service-connected disabilities and the first post-service report of depression comes in March 2008, when he requested a prescription for Lexapro.  The Veteran had negative depression screenings in August 2001, November 2002, May 2004, June 2005, July 2006, and May 2007.  There is no competent medical evidence even suggesting a relationship between the Veteran's depression and/or dementia and his service, nor does the appellant contend as such.  Rather, the appellant does not assert that his depression is related to service, but rather that his service-connected hearing loss caused his depression/dementia, which, in turn, contributed substantially to his death.  His service treatment records similarly are negative for any evidence linking malignancy or cardiovascular disease to his service.

Post-service treatment records document progressively worsening bilateral hearing loss requiring the use of bilateral hearing aids.  They also show dermatology treatment notes for rashes in numerous areas of the body, for which medical creams were prescribed.  The records also show the Veteran was diagnosed with prostate cancer in 1993 and had a reoccurrence in 1998, 2001, and 2003, for which he was undergoing continuous Lupron injections until 2008.  However, the records do not contain competent medical evidence that the Veteran had a heart condition.  

In October 2016, a VA clinician reviewed the claims file and opined that the Veteran's bilateral hearing loss did not cause or materially contribute to his cardiopulmonary arrest and multi infarct dementia.  The clinician opined that in this case, there was no supporting medical evidence indicating that the Veteran's service-connected bilateral hearing loss and service-connected epidermophytosis of the bilateral feet, together or in conjunction, were the principal or contributory cause of his death.  The clinician further explained that dermatology notes did not show complications of skin conditions that could have caused any death, and as such, the eczema and toenail fungus or any epidermophytosis of the bilateral feet did not contribute to the Veteran's death in any way.  She also explained that hearing loss could not cause dementia.  Although the death certificate indicated multi infarct dementia, this dementia was the result of multi infarcts or poor blood circulation in the brain and not hearing loss.  She indicated that there was no evidence to support that any depression caused the Veteran's death.  She noted that hearing loss could make people feel depressed but there was no evidence to support that hearing loss or any depression caused or contributed to the Veteran's death.  She also reported that depression does not cause multi infarct dementia.  As for the December 2008 letter submitted by the Veteran's private physician, the clinician explained that the letter did not state that the Veteran's hearing loss was a cause of death, but rather that the Veteran had a hearing impairment. 

After review of the record, the Board finds that service connection for the cause of the Veteran's death is not warranted.   

The Board finds the negative opinion of the October 2016 VA clinician, provided after reviewing the claims file, is highly probative as it reflects consideration of all relevant facts.  The clinician provided a detailed rationale for the conclusion reached.  Her opinion is supported by her careful assessment of the Veteran's specific history, which finds no link between bilateral hearing loss, epidermophytosis of the bilateral feet, or depression and the cause of the Veteran's death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record to the contrary.

Finally, to the extent that the appellant contends that the Veteran's death was due to his service-connected bilateral hearing loss and depression, the Board finds that account to lack competency.  As a layperson, she has not shown that she has specialized training sufficient to render such an opinion of the cause of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the cause of the Veteran's death is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the appellant's opinion as to the cause of the Veteran's death is not competent medical evidence.  

In sum, there is no competent and credible evidence that any disability of service origin caused or substantially contributed to the Veteran's death.  As for the Veteran's death due to cardiopulmonary arrest, the service treatment records and post-service treatment records are absent any complaints of, or treatment pertaining to heart disease.  Thus, there is no evidence or indication of cardiovascular disease in service or within one year of separation.  Finally, as stated, there is simply nothing to support that the Veteran's service-connected disabilities in any way impacted his death.  Accordingly, the preponderance of the probative evidence is against the claim for service connection for the cause of the Veteran's death and the appeal is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


